                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


Wisconsin Voters Alliance, David Tarczon,                     Court File No. 20-cv-01487
Elizabeth Clemens-Tarczon, Jonathan
Hunt, Paula Perez, Maria Eck, Douglas
Doeran, Navin Jarugumilli,
                                                        PLAINTIFFS’
                     Plaintiffs,                   MOTION FOR INJUNCTION
vs.                                                   PENDING APPEAL

City of Racine, City of Milwaukee, City of
Kenosha, City of Green Bay, City of
Madison,

                     Defendants.



      The Plaintiffs Wisconsin Voters Alliance, David Tarczon, Elizabeth Clemens-Tarczon,

Jonathan Hunt, Paula Perez, Maria Eck, Douglas Doeran, Navin Jarugumilli, through their

counsel, move for a preliminary injunction pending appeal. The Plaintiffs’ motion will be

based upon filed memoranda of law, supporting declarations and exhibits, and oral argument

if deemed necessary by the Court, including all other documents filed in these proceedings as

deemed necessary.

Dated: October 15, 2020.                        /s/Erick G. Kaardal
                                               Erick G. Kaardal, No. 1035141
                                               Special Counsel for Amistad Project of
                                               Thomas More Society
                                               Mohrman, Kaardal & Erickson, P.A.
                                               150 South Fifth Street, Suite 3100
                                               Minneapolis, Minnesota 55402
                                               Telephone: 612-341-1074
                                               Facsimile: 612-341-1076
                                               Email: kaardal@mklaw.com
                                               Attorneys for Plaintiffs




        Case 1:20-cv-01487-WCG Filed 10/15/20 Page 1 of 1 Document 31
